Name: Commission Regulation (EEC) No 1156/89 of 28 April 1989 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1989/90 milk year
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 119/96 Official Journal of the European Communities 29 . 4 . 89 COMMISSION REGULATION (EEC) No 1156/89 of 28 April 1989 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1989/90 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 776/89 (4), must be amended to adjust the free-at-frontier value for Canadian cheddar ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (a), and in particular Article 14 (7) thereof, HAS ADOPTED THIS REGULATION Whereas the agreement concluded between the Community and Canada concerning cheeses provides for compliance on import with a free-at-frontier value which may be adjusted in line with the threshold price for cheddar in the Community ; Article 1 Whereas, following the fixing of the threshold prices for the 1989/90 milk year, Commission Regulation (EEC) No Point (g) in Annex I to Regulation (EEC) No 1767/82 is hereby replaced by the following : CN code Description Country of origin Import levy in ecus per 100 kg net weight unless otherwise specified '(g) ex 0406 90 21 Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (3) per 100 kg net weight of not less than :  ECU 294,10 in the case of whole cheeses (2) (b)  ECU 312,24 in the case of cheeses of a net weight of not less than 500 g  ECU 324,33 in the case of cheeses of a net weight of less than 500 g Canada 12,09' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1989 . (') OJ No L 148 , 28, 6 . - 1968 , p. 13 . (2) OJ No L 84, 29. 3 . 1989, p . 1 . 0 OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 84, 29. 3 . 1989, p. 24. 29 . 4. 89 Official Journal of the European Communities No L 119/97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission